Title: From Benjamin Franklin to the Earl of Shelburne, 26 November 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


My Lord,Passy, Nov. 26. 1782
Mr Vaughan brought me some time since from your Lordship a Remedy you were so kind as to send me for my Gravel. I intended to thank you by him. He staid here much longer than I expected, and when he went it was so suddenly that I had not time to write. I was nevertheless extreamly sensible of your Goodness towards me in this fresh Instance, and I beg you to accept my thankful Acknowledgements, and to be assur’d that I shall ever retain a grateful Remembrance of it. With great and sincere Esteem and Respect, I have the honour to be, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Rt Honble. the Earl of Shelburne
